

Exhibit 10.4

AHCA CONTRACT NO. FA972


MINOR MODIFICATION NO. 2




WELLCARE OF FLORIDA, INC.
D/B/A HEALTHEASE
8735 Henderson Road
Renaissance 2
Tampa, Florida 33634


AHCA Contract No. FA972, as entered into on the 30th day of August 2012, is
hereby revised as follows:


1.
Standard Contract, Section III, Item B., Contract Managers, sub-item 1, is
hereby amended to now read as follows:



1.
The Agency’s Contract Manager’s contact information is as follows:



Tanya Hand
Agency for Health Care Administration
2727 Mahan Drive, MS #50
Tallahassee, FL 32308
(850) 412-4060


All other terms and conditions of the Contract shall remain unchanged.


WELLCARE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
D/B/A HEALTHEASE
 
HEALTH CARE ADMINISTRATION
 
 
 
 
 
 
 
 
 
/s/ Gregg MacDonald
 
/s/ Tanya Hand
Gregg MacDonald
 
Tanya Hand
State President
 
Contract Manager
 
 
 
 
 
DATE:
4-8-14
 
DATE:
4/9/14
 
 
 
 
 
 
 
 
APPROVED
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ David Rogers
 
 
 
David Rogers
 
 
 
Assistant Deputy Secretary for Medicaid
 
 
 
Health Systems
 
 
 
 
 
 
 
 
DATE:
4/9/14

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA972, Minor Modification No. 2, Page 1 of 1